UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended September 30, 2010 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT for the transition period from to Commission File Number 000-02040 ST. LAWRENCE SEAWAY CORPORATION (Exact Name of Small Business Issuer as Specified in its Charter) DELAWARE 26-0818050 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 200 Connecticut Avenue Fifth Floor Norwalk, Connecticut06854 (Address of principal executive offices) (203) 853-8700 (Issuer’s Telephone Number, Including Area Code) Check whether the issuer:(1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (ss.232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[ ]No [ ] State the number of shares outstanding of the issuer’s common stock. Class Outstanding at October 29, 2010 Common Stock, $0.01 par value Transitional Small Business Disclosure Format (check one): Yes[ ]No [X] ST. LAWRENCE SEAWAY CORPORATION FORM 10-Q INDEX PAGE PART I.RECENT DEVELOPMENTS AND FINANCIAL INFORMATION Description of Business and Recent Developments 1-2 Item 1.Financial Statements Balance Sheets – September 30, 2010 (unaudited) and March 31, 2010 (audited) 3 Statements of Operations – Three months ended September 30, 2010 (unaudited) and three months ended September 30, 2009 (unaudited) 4 Statements of Operations – Six months ended September 30, 2010 (unaudited) and six months ended September 30, 2009 (unaudited) 5 Statements of Cash Flows – Six months ended September 30, 2010 (unaudited) and six months ended June 30, 2009 (unaudited) 6 Statement of Changes in Stockholders’ Equity for the six months ended September 30, 2010 (unaudited) 7 Notes to Financial Statements – September 30, 2010 (unaudited) 8-12 Item 2.Management’s Discussion and Analysis of Operations / Plan of Operation 13 FORWARD LOOKING STATEMENTS 14 Item 3.Controls and Procedures 15 PART II.OTHER INFORMATION 16 Exhibit Index 16 Signature Page 17 Exhibits PART-I Description of Business and Recent Developments St. Lawrence Seaway Corporation (the “Company”) was an Indiana corporation organized on March31, 1959. Prior to 1998, the Company principally engaged in farming, timber, harvesting and other traditional agricultural activities. In 2002 the Company became engaged in investing in drug development programs and in evaluating other alternatives to its former business, including continuing its evaluation of operating companies for acquisition, merger, reverse merger, financial transactions or investments. Pending any such transaction, the Company will continue its practice of maintaining any cash assets in relatively liquid interest/dividend bearing money market investments. Eventually such assets may be used for an acquisition or for a partial payment of an acquisition or for the commencement of a new business. RECENT DEVELOPMENTS (A) The Company entered into a Stock and Warrant Purchase Agreement (the “Purchase Agreement”) as of January 10, 2007, as amended on April 16, 2007 and April 18, 2007, with Bernard Zimmerman & Company, Inc., an investment and merchant banking organization (the “Investor”), pursuant to which the Investor agreed to purchase: (i) 75,000 shares of the Company’s common stock for a total purchase price of $75,000; and (ii) a ten year warrant for a total purchase price of $2,500 which permits the Investor to purchase up to 250,000 shares of the Company’s common stock at an exercise price of $1.00 per share(the “Warrant”).The Warrant is exercisable immediately.The common stock and the Warrant were sold to the Investor pursuant to an exemption from registration under Section 4(2) of the Securities Act of 1933, as amended.The common stock that was sold to the Investor represented at the August 31, 2007 closing of this transaction, and continues to represent as of the date hereof, approximately 14.5% of the outstanding common stock of the Company, provided that no changes occur to the number of shares outstanding in subsequent periods. On July 10, 2007, the shareholders of the Company approved the transaction outlined in the above paragraph.An integral part of the transaction was the following items: 1.
